Citation Nr: 1603290	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to increased ratings for disc degeneration and bulging disc at L5-S1, greater than 20 percent prior to December 28, 2009, and greater than 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Air Force from March 1993 to May 2003.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an increased rating for a low back disability.  The Veteran appealed the denial, and in January 2010 the RO in Indianapolis, Indiana granted an increased rating for a portion of the period on appeal.  Since that time, original jurisdiction over entire claim has been transferred to the RO in Indianapolis.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, throughout the period on appeal disc degeneration and bulging disc at L5-S1 has been productive of functional limitation of flexion to 20 degrees, but not ankylosis, or any incapacitating episodes referable to intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in of 40 percent, but not higher, for disc degeneration and bulging disc at L5-S1 have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings for Disc Degeneration and Bulging Disc at L5-S1

The Veteran was previously awarded service connection and assigned an initial disability rating for disc degeneration and bulging disc at L5-S1 in a prior decision.  An appeal of the initial rating is not before the Board; rather the Veteran seeks one or more increased ratings.  In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  In the December 2008 decision on appeal, the Veteran's 20 percent evaluation for disc degeneration and bulging disc at L5-S1 was continued as effective February 7, 2007; in a subsequent, January 2010, decision the evaluation was increased to 40 percent, effective December 28, 2009.  Both ratings are currently on appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Throughout the periods on appeal, the Veteran's disability has rated under 38 C.F.R. § 4.71a,  Diagnostic Code (DC or Code) 5243 (2015).  Under this Code, the spine is rated using the using the General Rating Formula for Diseases and Injuries of the Spine, which contemplates a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The foregoing ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See Id.  Note (1) to the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, DC 5242, Note (1).

The record reflects that the Veteran has been variously diagnosed with intervertebral disc syndrome at some points during the rating periods on appeal.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to DC 5243 provides that, for purposes of ratings under that Code, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

After reviewing the entire claims file, the Board finds that throughout the period on appeal, disc degeneration and bulging disc at L5-S1 more nearly approximated the criteria for a 40 percent rating, but no higher.  Specifically, the disability was productive of functional limitation of flexion as to as few as 20 degrees of motion, but not ankylosis, or any incapacitating episodes referable to intervertebral disc syndrome.

In a July 2007 statement to VA, the Veteran reported treatment for disc degeneration and lower extremity radiculopathy.  Severe tightness in the lower back continued, as did a "sharp pain shooting up and down [his] left leg with a burning sensation to the inner part of [his] upper thigh area."  To the extent that the endorsed symptoms are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), reports of such symptoms are admissible evidence and probative in describing the Veteran's level of disability. 

Also in July 2007, the Veteran underwent a VA examination wherein he endorsed low back pain at a level of seven out of ten, with pain exacerbated to a level of nine out of ten.  There was occasional numbness in the inter-aspect of the thigh, extending down to about the level of the knee, and he was able to walk for not longer than five minutes, and stand for not longer than two minutes.  A physical evaluation showed a normal gait without a limp, and a "slightly positive" straight leg sign on the right.  Range of motion was to 50 degrees of flexion, and 15 degrees of extension, and though he could perform three repetitions of motion, it was with pain.  Regrettably, because the examiner noted that repetition of motion caused pain, but did not comment on any functional or additional loss as a result of such pain - let alone whether there was any additional loss of use on flare-ups of symptoms - the July 2007 cannot be relied upon for rating purposes.  Nonetheless, the examination is still generally probative in describing symptoms other than loss of range of motion, and has been considered accordingly.

In May 2008, the Veteran presented with a two day history of lower back pain which began when he was "stooping while coaching little league baseball" and "attempted to stand."  The pain in his back was severe enough that he spent several minutes simply attempting to stand back up.  He denied any recent falls or direct trauma from lifting or twisting, but did report a history of multiple bulging disks in the back.  At the time, there were no changes in bowel or bladder function, and no perineal numbness or weakness.  X-ray imaging revealed a stable straightening of the lumbar spine, possibly related to muscle spasm.  Vertebral body heights were well-maintained, and intervertebral disc spaces were unremarkable.  There was no evidence of fracture or spondylolisthesis, the sacroiliac joints were unremarkable, and bony mineralization was normal and without evidence of blastic or lytic lesions.

Several days later the Veteran reported to the Emergency Room with ongoing pain in the low back and increased radiating pain down his right leg.  Subsequent magnetic resonance imaging (MRI) showed normal position and alignment of the lumbosacral spine.  There was "mild disc desiccation at L5-S1," and the overall impression was of "[s]table minimal degenerative changes at L4-S1."

In a June 2008 statement to VA, the Veteran reported continuing daily pain in the lower back when "sitting, standing, laying, lifting or doing activities or exercising."  The pain radiated down the left side of the inner thigh and in to the foot and toes, and was associated with a "tingly and burning sensation" in the leg, occurring four to five times daily.  The pain caused difficulty using the bathroom "due to the pressure on the lower part of [his] back and tailbone.  He also endorsed "occasional diarrhea."

In March 2009 the Veteran was referred to physical therapy with increased pain and decreased range of motion resulting in functional limitations.  He had tightness in his hip musculature, and was experiencing "difficulty performing daily activities secondary to pain."  Pain in the low back was at a level of six out of ten, but reached nine out of ten at its worst.  Symptoms were aggravated by standing, lifting, running, and walking, but relieved by laying down, pain medications, and traction.  An MRI study confirmed a circumferential disc bulge at the L4-5 and L5-S1 levels, and facet joint hypertrophy, but no central canal stenosis.  While mild bilateral foraminal stenosis was noted at L4-5, only right side foraminal stenosis was seen at L5-S1.

The Veteran reported to VA, in April 2009 that he was unable to perform two of the five requested exercises called for during physical therapy appointments in March and April of that year.  He was also continuing to have "pain over in [his] lower back with pain going all the way down both legs and causing [his] foot to fall asleep."

On examination in December 2009, the Veteran reported constant pain within the lower back, radiating into the left leg, and associated with weakness in the left leg.  He was able to walk unaided, and without the use of a cane, walker, or crutches, but was reportedly limited to walking no more than two blocks.  The examiner opined that activities of daily living were limited by pain, that that the Veteran had difficulty dressing, bathing, and toileting, though there had been no incapacitating episodes in prior 12 months.  Range of motion was limited to 27 degrees of flexion and 20 degrees of extension, both with pain throughout motion, but there was no evidence of fatigue, weakness, lack of endurance, incoordination, nor evidence of ankylosis of the spine.  Sensory and motor examinations were normal, as were reflexes.  Following review of radiographic imaging, the examiner opined that such studies showed had stable straightening of the lumbosacral spine which "may be related to muscle spasm," but the studies were otherwise normal.

Because the Board finds that VA did not provide an examination adequate for rating purposes prior to the foregoing December 2009 examination, the Board is left without a satisfactory evidence describing the condition and functional limitations associated with disc degeneration and bulging disc at L5-S1 prior to that date.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating was warranted throughout the period prior to December 2009.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  This rating is the highest possible rating based on limitation of motion of the spine, and accordingly, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are not applicable beyond this point.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Rather, the only question remaining is whether there is evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, as such evidence would call for 50 percent or 100 percent ratings respectively.  38 C.F.R. § 4.71a.

A report of treatment from January 2011 indicates that the Veteran had pain down his leg and foot, exacerbated with standing, sitting, walking, driving, and bending.  Associated symptoms again included numbness, weakness, and tingling, with abnormal sleep.  In March 2011, the Veteran began receiving lumbar epidural steroid injections, which were "performed without difficulty."

On VA examination in July 2013, the Veteran reported occasional pain in both legs, worse on the left side than the right, and he continued to exercise, bike ride, and stretch, with only some relief.  Flare-ups of functional limitations of the thoracolumbar spine were denied and range of motion was from 40 degrees of flexion (with pain beginning at 20 degrees) to 20 degrees of extension (with pain at 10 degrees).  Following three repetitions, range of motion was slightly reduced to 30 degrees of flexion and 10 degrees of extension.  The additional loss of range of motion was attributed to weakened movement, excess fatigability, and painful motion.  Muscle strength testing was normal in the lower extremities, as were reflexes and sensation to light touch.  Straight leg raising tests were negative bilaterally, and the examiner indicated that the Veteran did not have radicular pain or other symptoms due to radiculopathy, or any neurologic abnormalities related to the spine.  Finally, intervertebral disc syndrome was confirmed, but had been unproductive of incapacitating episodes over the past year.

Again, without evidence of ankylosis, a rating of greater than 40 percent cannot be granted.  While the most recent VA examiner made no specific finding on the matter, the fact that the Veteran maintains motion in the spine at all is evidence that it is not ankylosed, and this is confirmed by treatment records reflecting the same.  With regard to a rating under 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome, the Veteran had had no incapacitating episodes relating to service-connected disc degeneration and bulging disc at L5-S1 at any time during the period on appeal.

The Veteran has repeatedly endorsed symptoms suggestive of possible neurologic defects associated with his spine disability.  Generally, when such defects have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2015).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015); see 38 C.F.R. § 4.124 (2015).

Service connection has already been established for lower left extremity radiculopathy and erectile dysfunction associated with disc degeneration and bulging disc at L5-S1.  As repeated examinations and treatment records fail to establish a connection between any other neurologic symptoms and disc degeneration and bulging disc at L5-S1 to include a specific finding to that effect on examination in July 2013, entitlement to any additional benefit pursuant to 38 C.F.R. § 4.120 cannot be granted.

Having evaluated the disability on appeal on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of functional loss of motion and neurologic deficits attributed to the disability; thus, the demonstrated manifestations - namely painful limitation of motion, and limitations associated with neurologic symptoms - are contemplated by the provisions of the rating schedule.  With regard to December 2009 examination findings of difficulty dressing, bathing, and toileting, these too are contemplated by the provisions of the rating schedule as they are the direct result of otherwise considered limitation of motion of the spine due to pain.

Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disc degeneration and bulging disc at L5-S1 that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities gastroesophageal reflux disease/hiatal hernia, tinnitus, left lower extremity radiculopathy, right eye choroidal nevus, and erectile dysfunction in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, a November 2015 report of contact reflects that the Veteran has expressed his intent that a previously denied claim for a total disability rating based on individual unemployability be left undisturbed, and that he wishes no "further consideration of the . . . claim."  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not addressed.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's disc degeneration and bulging disc at L5-S1 has been 40 percent disabling, and no higher, throughout the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7. All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice letters were sent to the Veteran in April 2008 and January 2009.  The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in January 2009.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issues on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in April 2015, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records and VA treatment records, as well as those relevant records of private treatment identified by the Veteran.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in July 2007, December 2009, and July 2013 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

While the 2009 examiner was not provided the Veteran's claims file for review, the examiner did review the Veteran's treatment records in VA's Computerized Patient Record System, and an accurate history was elicited regarding the spine and back symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating of 40 percent, and no higher, for disc degeneration and bulging disc at L5-S1 is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


